Exhibit 4.21 Private & Confidential Dated 12 September 2008 SUPPLEMENTAL AGREEMENT relating to a Loan of up to (originally) US$37,560,000 to ANDROS MARINE INC. DILOS MARINE INC. IOS MARINE INC. SIFNOS MARINE INC. and TINOS MARINE INC. provided by THE ROYAL BANK OF SCOTLAND PLC Contents Clause Page 1 Definitions 1 2 Agreement of Bank 2 3 Amendments to Principal Agreement 2 4 Representations and warranties 2 5 Conditions 3 6 Relevant Parties’ confirmation 4 7 Fees and Expenses 4 8 Miscellaneous and notices 5 9 Applicable law 5 Schedule 1 Documents and evidence required as conditions precedent 6 Schedule 2 Form of Amended and Restated Loan Agreement 8 THIS SUPPLEMENTAL AGREEMENT is dated 12 September 2008 and made BETWEEN: (1) ANDROS MARINE INC. (the “Andros Borrower”), DILOS MARINE INC. (the “Dilos Borrower”), IOS MARINE INC. (the “Dilos Borrower”), SIFNOS MARINE INC. (the “Sifnos Borrower”) and TINOS MARINE INC. (the “Tinos Borrower” and, together with the Andros Borrower, the Dilos Borrower, the Ios Borrower and the Sifnos Borrower, the “Borrowers”), each a corporation incorporated in the Republic of Liberia with its registered office at 80 Broad Street, Monrovia, Liberia; (2) THE ROYAL BANK OF SCOTLAND PLC, whose registered office is at 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting through its office at 45 Akti Miaouli, 185 36 Piraeus, Greece (the “Bank”); and (3) AEGEAN MARINE PETROLEUM NETWORK INC., a corporation incorporated in the Marshall Islands with its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 in its capacity as corporate guarantor (the “Corporate Guarantor”). WHEREAS: (A) this Agreement is supplemental to a loan agreement dated 5 July 2007 (the “Principal Agreement”) made between the Borrowers and the Bank relating to a loan facility of up to $37,560,000 to be used for the purposes stated therein (of which the principal amount outstanding on the date of this Agreement is $3,156,000); and (B) this Agreement now sets out the terms and conditions upon which the Bank shall, at the request of the Borrowers, provide its consent to (inter alia): (a) the increase of the Commitment by the amount of $5,600,000 to a total amount of $43,160,000; and (b) certain other amendments to the Principal Agreement. NOW IT IS HEREBY AGREED as follows: 1 Definitions 1.1 Defined expressions Words and expressions defined in the Principal Agreement shall unless the context otherwise requires or unless otherwise defined herein, have the same meanings when used in this Agreement. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Effective Date” means the date, being no later than 26 September 2008, on which the Bank notifies the Borrowers in writing that the Bank has received the documents and evidence specified in clause5 and schedule 1 in a form and substance satisfactory to it; “Loan Agreement” means the Principal Agreement as amended and restated by this Agreement; 1 “Relevant Documents” means this Agreement; and “Relevant Parties” means the Borrowers and the Corporate Guarantor or, where the context so requires or permits, means any or all of them. 1.3 Principal Agreement References in the Principal Agreement to “this Agreement” shall, with effect from the Effective Date and unless the context otherwise requires, be references to the Principal Agreement as amended and restated by this Agreement and words such as “herein”, “hereof”, “hereunder”, “hereafter”, “hereby” and “hereto”, where they appear in the Principal Agreement, shall be construed accordingly. 1.4 Headings Clauseheadings and the table of contents are inserted for convenience of reference only and shall be ignored in the interpretation of this Agreement. 1.5 Construction of certain terms Clause1.4 of the Principal Agreement shall apply to this agreement (mutatis mutandis) as if set out herein and as if references therein to “this Agreement” were references to this Agreement. 2 Agreement of Bank The Bank, relying upon the representations and warranties made by each of the Relevant Parties in clause4, agree with the Borrowers that, subject to the terms and conditions of this Agreement and in particular, but without prejudice to the generality of the foregoing, fulfilment on or before 26 September 2008 of the conditions contained in clause5 and schedule1, the Bank agrees to the increase of the Commitment by the amount of $5,600,000 to a total amount of $43,160,000 and to the amendment of the Principal Agreement on the terms set out in clause3. 3 Amendments to Principal Agreement 3.1 Amendments The Principal Agreement shall, with effect on and from the Effective Date, be (and it is hereby) amended so as to read in accordance with the form of the amended and restated Loan Agreement set out in schedule2 and (as so amended) will continue to be binding upon each of the Bank and the Borrowers in accordance with its terms as so amended and restated. 3.2 Continued force and effect Save as amended and restated by this Agreement, the provisions of the Principal Agreement shall continue in full force and effect and the Principal Agreement and this Agreement shall be read and construed as one instrument. 4 Representations and warranties 4.1 Primary representations and warranties Each of the Relevant Parties represents and warrants to the Bank that: 2 4.1.1 Existing representations and warranties the representations and warranties set out in clause7 of the Principal Agreement were true and correct on the date of the Principal Agreement and are true and correct, including to the extent that they may have been or shall be amended by this Agreement, as if made at the date of this Agreement with reference to the facts and circumstances existing at such date; 4.1.2 Corporate power each of the Relevant Parties has power to execute, deliver and perform its obligations under the Relevant Documents to which it is or is to be a party; all necessary corporate, shareholder and other action has been taken by each of the Relevant Parties to authorise the execution, delivery and performance of the Relevant Documents to which it is or is to be a party; 4.1.3 Binding obligations the Relevant Documents to which it is or is to be a party constitute valid and legally binding obligations of each of the Relevant Parties enforceable in accordance with their terms; 4.1.4 No conflict with other obligations the execution, delivery and performance of the Relevant Documents to which it is or is to be a party by each of the Relevant Parties will not (i) contravene any existing law, statute, rule or regulation or any judgment, decree or permit to which any of the Relevant Parties is subject, (ii) conflict with, or result in any breach of any of the terms of, or constitute a default under, any agreement or other instrument to which any of the Relevant Parties is a party or is subject or by which it or any of its property is bound or (iii) contravene or conflict with any provision of the constitutional documents of any of the Relevant Parties or (iv) result in the creation or imposition of or oblige any of the Relevant Parties to create any Encumbrance (other than a Permitted Encumbrance) on any of the undertaking, assets, rights or revenues of any of the Relevant Parties; 4.1.5 No filings required it is not necessary to ensure the legality, validity, enforceability or admissibility in evidence of any of the Relevant Documents that they or any other instrument be notarised, filed, recorded, registered or enrolled in any court, public office or elsewhere in any Relevant Jurisdiction or that any stamp, registration or similar tax or charge be paid in any Relevant Jurisdiction on or in relation to the Relevant Documents and each of the Relevant Documents is in proper form for its enforcement in the courts of each Relevant Jurisdiction; 4.1.6 Choice of law the choice of English law to govern the Relevant Documents and the submissions by the Relevant Parties to the non-exclusive jurisdiction of the English courts are valid and binding; and 4.1.7 Consents obtained every consent, authorisation, licence or approval of, or registration or declaration to, governmental or public bodies or authorities or courts required by any of the Relevant Parties in connection with the execution, delivery, validity, enforceability or admissibility in evidence of the Relevant Documents to which it is or will become a party or the performance by any of the Relevant Parties of their respective obligations under such documents has been obtained or 3 made and is in full force and effect and there has been no default in the observance of any conditions or restrictions (if any) imposed in, or in connection with, any of the same. 4.2 Repetition of representations and warranties Each of the representations and warranties contained in clause 4.1 of this Agreement and clause7 of the form of the amended and restated Loan Agreement set out in schedule 2 shall be deemed to be repeated by the Borrowers on the Effective Date as if made with reference to the facts and circumstances existing on such day. 5 Conditions 5.1 Documents and evidence The agreement of the Bank referred to in clause2 shall be subject to the receipt by the Bank or its duly authorised representative of the documents and evidence specified in schedule1 in form and substance satisfactory to the Bank. 5.2 General conditions precedent The agreement of the Bank referred to in clause2 shall be further subject to: 5.2.1 the representations and warranties in clause 4 being true and correct on the Effective Date as if each was made with respect to the facts and circumstances existing at such time; and 5.2.2 no Default having occurred and continuing at the time of the Effective Date. 5.3 Waiver of conditions precedent The conditions specified in this clause5 are inserted solely for the benefit of the Bank and may be waived by the Bank in whole or in part with or without conditions. 6 Relevant Parties’ confirmation Each of the Relevant Parties hereby confirms its consent to the amendments to the Principal Agreement contained in this Agreement and agrees that: 6.1 each of the Security Documents to which it is a party, and its obligations thereunder, shall remain in full force and effect notwithstanding the amendments made to the Principal Agreement by this Agreement (including, without limitation, the increase of the Commitment as provided herein and in the Loan Agreement); 6.2 its obligations under the relevant Security Documents to which it is a party include any and all amounts owing by the Borrowers under the Principal Agreement as amended and restated by this Agreement including, without limitation, any amounts of principal advanced by the Bank to the Borrowers as a result of the increase of the Commitment to $43,160,000, interest and commitment commission thereon and any other amounts whatsoever owing by the Borrowers under the Principal Agreement as amended and restated by this Agreement; and 6.3 with effect from the Effective Date, references to “the Agreement” or the “the Loan Agreement” in any of the Security Documents to which it is a party shall henceforth be references to the Principal Agreement as amended and restated by this Agreement and as from time to time hereafter amended. 4 7 Fees and Expenses 7.1 Expenses The Borrowers jointly and severally agree to pay to the Bank on a full indemnity basis on demand all expenses (including legal and out-of-pocket expenses) incurred by the Bank: 7.1.1 in connection with the negotiation, preparation, execution and, where relevant, registration of this Agreement and the other Relevant Documents and of any amendment or extension of or the granting of any waiver or consent under this Agreement or the other Relevant Documents; 7.1.2 in contemplation of, or otherwise in connection with, the enforcement of, or preservation of any rights under this Agreement or the other Relevant Documents or otherwise in respect of the monies owing and obligations incurred under this Agreement and the other Relevant Documents, together with interest at the rate referred to in clause3.1 of the Principal Agreement from the date on which such expenses were incurred to the date of payment (as well after as before judgment). 7.2 Value Added Tax All expenses payable pursuant to this clause7 shall be paid together with value added tax or any similar tax (if any) properly chargeable thereon. 7.3 Stamp and other duties The Borrowers jointly and severally agree to pay to the Bank on demand all stamp, documentary, registration or other like duties or taxes (including any duties or taxes payable by the Bank) imposed on or in connection with this Agreement and the other Relevant Documents and shall indemnify the Bank against any liability arising by reason of any delay or omission by the Borrowers to pay such duties or taxes. 7.4 Fee The Borrowers shall pay to the Bank on the date of this Agreement an arrangement fee in the amount of $19,600. 8 Miscellaneous and notices 8.1 Notices The provisions of clause16.1 of the Principal Agreement shall extend and apply to the giving or making of notices or demands hereunder as if the same were expressly stated herein. 8.2 Counterparts This Agreement may be executed in any number of counterparts and by the different parties on separate counterparts, each of which when so executed and delivered shall be an original but all counterparts shall together constitute one and the same instrument. 5 8.3 Borrowers’ obligations Notwithstanding anything to the contrary contained in this Agreement, the agreements, obligations and liabilities of the Borrowers herein contained are joint and several and shall be construed accordingly. Each of the Borrowers agrees and consents to be bound by this Agreement notwithstanding that the other Borrowers which was intended to sign or be bound may not do so or be effectually bound and notwithstanding that this Agreement may be invalid or unenforceable against the other Borrowers whether or not the deficiency is known to the Bank.The Bank shall be at liberty to release any of the Borrowers from this Agreement and to compound with or otherwise vary the liability or to grant time and indulgence to make other arrangements with any of the Borrowers without prejudicing or affecting the rights and remedies of the Bank against the other Borrowers. 9 Applicable law 9.1 Law This Agreement is governed by, and shall be construed in accordance with, English law. 9.2 Submission to jurisdiction Each of the Relevant Parties agrees, for the benefit of the Bank, that any legal action or proceedings arising out of or in connection with this Agreement against any of the Relevant Parties or any of its assets may be brought in the English courts.Each of the Relevant Parties irrevocably and unconditionally submits to the jurisdiction of such courts and irrevocably designates, appoints and empowers Riches Consulting at present of Old Jarrets Farmhouse, Brandfridge Lane, Balrombe, West Sussex RH17 2JR, England to receive for it and on its behalf, service of process issued out of the English courts in any such legal action or proceedings.The submission to such jurisdiction shall not (and shall not be construed so as to) limit the right of the Relevant Parties in the courts of any other competent jurisdiction nor shall the taking of proceedings in any one or more jurisdictions preclude the taking of proceedings in any other jurisdiction, whether concurrently or not.The parties further agree that only the Courts of England and not those of any other State shall have jurisdiction to determine any claim which any of the Relevant Parties may have against the Bank arising out of or in connection with this Agreement. IN WITNESS whereof the parties to this Agreement have caused this Agreement to be duly executed on the date first above written. 6 Schedule2 Form of Amended and Restated Loan Agreement Private & Confidential LOAN AGREEMENT for a Loan of up to US$43,160,000 to ANDROS MARINE INC. DILOS MARINE INC. IOS MARINE INC. SIFNOS MARINE INC. and TINOS MARINE INC. provided by THE ROYAL BANK OF SCOTLAND PLC Contents Clause Page 1 Purpose and definitions 1 2 The Commitment and the Loan 23 3 Interest and Interest Periods 25 4 Repayment and prepayment 27 5 Fees, commitment commission and expenses 30 6 Payments and taxes; accounts and calculations 31 7 Representations and warranties 32 8 Undertakings 37 9 Conditions 43 10 Events of Default 44 11 Indemnities 48 12 Unlawfulness and increased costs 49 13 Security and set off 50 14 Operating Accounts 51 15 Assignment, transfer and lending office 52 16 Notices and other matters 53 17 Governing law and jurisdiction 58 Schedule 1 Form of Drawdown Notice 59 Schedule 2 Documents and evidence required as conditions precedent 61 Schedule 3 Pre-delivery Advances per Ship 76 Schedule 4 Form of Insurance Letter 77 Schedule 5 Form of Interest Period Letter 78 Schedule 6 Calculation of Additional Cost 80 THIS AGREEMENT is dated 5 July 2007 as amended and restated by a supplemental agreement dated 12 September 2008 and made BETWEEN: (1) ANDROS MARINE INC., DILOS MARINE INC., IOS MARINE INC., SIFNOS MARINE INC. and TINOS MARINE INC. as joint and several Borrowers; and (2) THE ROYAL BANK OF SCOTLAND PLC as Bank. ITISAGREED as follows: 1 Purposeanddefinitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Bank agrees to make available to the Borrowers, jointly and severally, a loan of up to Forty three million one hundred and sixty thousand Dollars ($43,160,000) in twenty five (25) Advances to be used for the purpose of financing part of the Total Construction Cost of all the Ships. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Additional Cost” means, in relation to any period, a percentage calculated for such period at an annual rate determined in the manner set out in schedule 6; “Advances” means each borrowing of a proportion of the Commitment by the Borrowers or (as the context may require) the principal amount of such borrowing, it includes (i) each Andros Pre-delivery Advance, (ii) the Andros Delivery Advance, (iii) each Dilos Pre-delivery Advance, (iv) the Dilos Delivery Advance, (v) each Ios Pre-delivery Advance, (vi) the Ios Delivery Advance, (vii) each Sifnos Pre-delivery Advance, (viii) the Sifnos Delivery Advance, (ix) each Tinos Pre-delivery Advance and (x) the Tinos Delivery Advance, and: (a) in relation to the Andros Ship and the Andros Tranche, it means the Andros Advances; (b) in relation to the Dilos Ship and the Dilos Tranche, it means the Dilos Advances; (c) in relation to the Ios Ship and the Ios Tranche, it means the Ios Advances; (d) in relation to the Sifnos Ship and the Sifnos Tranche, it means the Sifnos Advances; or (e) in relation to the Tinos Ship and the Tinos Tranche, it means the Tinos Advances, and “Advance” means any of them; “Andros Advances” means, together, the Andros Pre-delivery Advances and the Andros Delivery Advance and “Andros Advance” means any of them; “Andros Borrower” means Andros Marine Inc. of 80 Broad Street, Monrovia, Republic of Liberia and includes its successors in title; “Andros Contract” means the shipbuilding contract dated 25 May 2007, made between the Builder and the Andros Borrower, as amended by addendum number 1 thereto dated 28 June 2007, further amended by addendum number 2 dated 16 June 2008 and as may be further amended, supplemented, varied, replaced or novated from time to time with the prior written consent of the Bank, relating to the construction and sale by the Builder, and the purchase by the Andros Borrower, of the Andros Ship; 1 “Andros Contract Assignment Consent and Acknowledgement” means the acknowledgement of notice of, and consent to, the assignment in respect of the Andros Contract to be given by the Builder in the form scheduled to the Andros Pre-delivery Security Assignment; “Andros Contract Price” means Nine million five hundred and ninety thousand Dollars ($9,590,000) or such other lesser sum in Dollars as may be payable by the Andros Borrower to the Builder pursuant to the Andros Contract as the purchase price for the Andros Ship thereunder; “Andros Deed of Covenant” means the first priority deed of covenant and/or general assignment collateral to the Andros Mortgage executed or (as the context may require) to be executed by the Andros Borrower in favour of the Bank in such form as the Bank may require in its sole discretion; “Andros Delivery Advance” means an Advance of up to $3,800,400 made or (as the context may require) to be made available to the Borrowers for the purpose of (a) financing in part the final instalment of the Andros Contract Price falling due on the Delivery Date for the Andros Ship and (b) (as to the balance) financing the payment of any other part of the Total Construction Cost for the Andros Ship previously paid by the Andros Borrower and not financed by this Agreement; “Andros First Advance” means an Advance of up to $631,200 made or (as the context may require) to be made available to the Borrowers for the purpose of financing in part the payment of the first instalment of the Andros Contract Price falling due before the Delivery Date for the Andros Ship as set out in schedule 3; “Andros Fourth Advance” means an Advance of up to $946,800 made or (as the context may require) to be made available to the Borrowers for the purpose of financing in part the payment of the fourth instalment of the Andros Contract Price falling due before the Delivery Date for the Andros Ship as set out in schedule 3; “Andros Management Agreement” means the management agreement made or (as the context may require) to be made between the Andros Borrower and the Manager in a form previously approved in writing by the Bank providing (inter alia) for the Manager to manage the Andros Ship; “Andros Manager’s Undertaking” means the first priority undertaking and assignment in relation to the Andros Ship executed or (as the context may require) to be executed by the Manager in favour of the Bank in such form as the Bank may require in its sole discretion; “Andros Mortgage” means the first priority or (as the case may be) preferred mortgage of the Andros Ship executed or (as the context may require) to be executed by the Andros Borrower in favour of the Bank in such form as the Bank may require in its sole discretion; “Andros Operating Account” means an interest bearing Dollar account of the Andros Borrower opened or (as the context may require) to be opened by the Andros Borrower with the Bank and includes any sub-accounts thereof and any other account designated in writing by the Bank to be an Andros Operating Account for the purposes of this Agreement; “Andros Pre-delivery Advances” means, together, the Andros First Advance, the Andros Second Advance, the Andros Third
